Citation Nr: 1126749	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  09-12 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Evaluation of left varicocele, currently evaluated as noncompensably disabling.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from June 1999 to November 2007.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).

It is noted that the Board remanded the issue of service connection for skin irritation in May 2010.  The RO granted the claim in a rating decision dated June 2010.  There remains no controversy for the Board's consideration as to this claim.


FINDINGS OF FACT

1.  Left varicocele is currently manifested by minimal atrophy of the left testicle only, without voiding or renal dysfunction or urinary frequency.

2.  Low back strain is attributable to service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating for a left varicocele have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7529 (2010).

2.  Low back strain was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how ratings and effective dates are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, VA sent to the appellant a VCAA letter dated March 2008.  This notice essentially complied with statutory notice requirements as outlined above. VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  Also, VA notified the appellant of how VA determines disability evaluations and effective dates.  This notice was provided prior to the decision on appeal.  VA supplemented the March 2008 VCAA letter with letters dated October and December 2008, which also provided him with the requirements for substantiating his claims, and information on how VA determines disability evaluations and effective dates.  The evidence obtained or sought was further identified.

In this case, the appellant's increased rating claim arises from his disagreement with the initial evaluation that assigned following the grant of service connection for left varicocele.  Courts have held that, in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.

It is noted that the supplemental notice letter dated October 2008 provided the appellant with the schedular criteria for rating disabilities of the genitourinary system, to include renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, and urinary tract infection.

It is further noted that the supplemental notice letter dated October 2008 notified the appellant of the requirements for establishing a claim based on additional disability (secondary service connection).  This was after the initial adverse decision from which this appeal arises.  There is no prejudice to appellant in this timing error because the claim was thereafter readjudicated and VA issued the appellant Supplemental Statements of the Case, notifying him of the actions taken and evidence obtained or received.  As such, the appellant was afforded due process of law.  The appellant has not been deprived of information needed to substantiate his claim and the very purpose of the VCAA notice has not been frustrated by the timing error here.

As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records and VA medical records.  All these records have been associated with the claims file.

Furthermore, in accordance with VA's duty to assist obligations, VA afforded the appellant medical examinations.  The Board notes that there has been no allegation the VA examinations were inadequate.  The Board remanded the issues in May 2010 for a VA examination, deemed necessary to resolve the issues on appeal.  Pursuant thereto, VA examinations were conducted in May and September 2010.  The Board observes these examination reports described the testicular disability and back condition in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Also, examination reports address the questions raised by the Board.  The Board is satisfied there has been substantial compliance with the May 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As indicated, the Board finds that the examination reports are sufficiently detailed with recorded history and clinical findings.  Specifically, the examinations were conducted by a medical professional, and the associated reports reflect review of the prior medical record and the history of the present illnesses.  The examinations included a description of the symptoms and demonstrated objective evaluation.  Therefore, the Board concludes that he was afforded adequate examinations in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA provided the appellant the opportunity to have a hearing.  Although he initial sought a hearing in this matter, he failed to report for a scheduled hearing without good cause.  There has been no request for a rescheduled hearing or an explanation for his failure to report.  38 C.F.R. § 20.702.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

I.  Evaluation

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

A varicocele is a "condition manifested by abnormal dilation of the veins of the spermatic cord, [which results] in impaired drainage of blood into the spermatic cord veins when the patient assumes the upright position."  Nici v. Brown, 9 Vet. App. 494, 495 (1996) (citing Stedman's Medical Dictionary 1907 (26th ed. 1995)).  The appellant has been rated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7529 (Benign neoplasm of the genitourinary system), which states that the rating should be based on voiding dysfunction or renal dysfunction, whichever is predominant.  The Board notes that, where the diagnosed condition does not match any of the Diagnostic Codes contained in the rating schedule, it is permissible to rate the condition under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.

The Board observes that there is no Diagnostic Code specifically addressing varicocele.  However, Diagnostic Code 7523 (Testis, atrophy complete) addresses the condition of the testicles, which is precisely related to the symptomatology described by the appellant.  Under Diagnostic Code 7523, complete atrophy of one testicle warrants a noncompensable rating.  Complete atrophy of both testicles warrants a 20 percent rating, with consideration for special monthly compensation.  38 C.F.R. § 4.115(b).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 




Factual Background

Report of VA examination dated March 2008 reflects that the appellant denied a history of abnormal urinary flow, urgency, dysuria, hesitancy, frequency, obstructive voiding, and repetitive urinary tract infections.  By history, the appellant had testicular pain.  Objectively, the appellant had small testes.  Report of VA examination dated November 2008 reflects complaint of bilateral testicular pain and atrophy.

VA treatment records dated since 2008 reflect urological evaluation and visits for Peyronie's disease and erectile dysfunction.  These records show findings for small testicles, but no complaints or findings for voiding or renal dysfunction.  The appellant complained of shrinking testicles.  In October 2008, VA urology consult indicated that the appellant's discomfort with ejaculation "may be due to some form of obstruction or infection, versus inflammation."  Cipro for a urinary condition was prescribed.

Report of VA examination dated May 2009 reflects no urinary urgency, dysuria, hesitancy, frequency, dribbling, straining to urinate, hematuria, urinary retention, nocturia, or renal colic.  There was no urinary leakage, history of urinary tract infection, obstructed voiding or urinary retention, urinary tract stones, or renal dysfunction or failure.  The appellant reported voiding every 2-3 hours.  Physical examination revealed no abdominal or flank pain, normal bladder exam, normal urethra exam, and normal perineal sensation.  The testicles were described as soft and tender, measuring 2/3 of normal testicle size.  Tender, enlarged varicocele was found on the left.  The epididymis/spermatic cord/scrotum was tender.  Seminal vesicles were normal.  Diagnoses included Peyronie's disease and left varicocele.

Report of VA examination dated May 2010 reflects, objectively, very minimal atrophy of the left testicle only.  The left testicle felt slightly smaller than the right.  No varicocele was palpable.  The examiner reported that minimal left testicle atrophy did not appear to be due to left varicocele since no varicocele was palpable.  The examiner further reported that there was no voiding or renal dysfunction related to left varicocele.  It was noted that the appellant specifically denied any voiding dysfunction and that laboratory tests yielded no findings indicative of renal dysfunction.  A testicular ultrasound showed mild left varicocele and no testicular atrophy.  The examiner stated that he could not relate the minimal left testicular atrophy to left varicocele without resorting to speculation.

In various statements of record, the appellant reported that his symptoms were shrinking and wasting away of his testicles.  The appellant further argued that a compensable evaluation for left varicocele is warranted due to the significant shrinking of his testicles and diminished sex drive.

Analysis

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the claim for an initial compensable evaluation for left varicocele.  Left varicocele has not caused voiding or renal dysfunction or urinary frequency.  Also, complete atrophy of both testicles is not shown.  Therefore, a compensable rating for left varicocele is not warranted under any potentially applicable provisions.  See 38 C.F.R. §§ 4.115a, 4.115b.

The Board acknowledges that the appellant is competent to report his observations, to include testicular pain and shrinking-and any problems with voiding.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Also, the appellant appears credible.  His complaints of testicular shrinking are well documented, and consistent with the medical record.  Therefore, the Board finds that the appellant's statements concerning his observations are probative.

Furthermore, the medical evidence is probative in this case.  The most recent medical evidence reflects small testicles with minimal atrophy of the left testicle on physical examination and no testicular atrophy on ultrasound testing.  In view of these findings, the Board believes that it cannot be reasonable stated that minimal atrophy of one testicle (at worst) more nearly reflects the criteria for complete atrophy of both testicles.  38 C.F.R. § 4.7.  Therefore, absent evidence of complete atrophy of both testicles, a compensable evaluation based on Diagnostic Code 7523 is not warranted.

Also, statement from the appellant reflect his belief that left varicocele is manifested by shrinking testicles.  He has not averred symptoms of urinary frequency, leakage, or obstruction related to left varicocele.  Therefore, in the absence of any lay or medical evidence showing voiding or renal dysfunction, or urinary frequency, a compensable evaluation is not warranted on this basis of dysfunction of the genitourinary system.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7529.

The Board has considered that the appellant reported on VA examination in May 2009 that he voids every 2-3 hours.  However, there were no reports of urinary frequency during VA treatment or on subsequent VA examination in May 2010.  The appellant denied voiding dysfunction in May 2010.  Additionally, there is no indication that the appellant has urinary frequency related to left varicocele.  Therefore, a compensable rating based on urinary frequency is not warranted.  See 38 C.F.R. § 4.115a.

The Board finds that the medical evidence is highly probative and essentially consistent with the appellant's subjective report of small testicles.  However, in regards to the medical evidence showing no atrophy or minimal atrophy of the left testicle only, the Board finds that this evidence has greater probative value than the appellant's report of atrophy of both testicles.  This is because the determinations were made by medical professions based on ultrasound testing and physical examination.  Additionally, the Board finds that the VA examination reports are more probative than the appellant's report of symptomatology because these were based on physical examination of the appellant, review of the medical history, results of relevant medical studies, and the examiner's knowledge and skill in analyzing the data.

Accordingly, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
The Board has considered staged rating.  However, the record shows no distinct period of time during the appeal period where the appellant's condition exhibited symptoms that would warrant different ratings.  As such, a uniform noncompensable evaluation is warranted.  See Fenderson supra.

Extraschedular Consideration

In the Board's adjudication of the claim for increase, consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised.  In this case, the appellant has not alleged that his service-connected disability adversely affect his ability to obtain and maintain employment.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  Furthermore, the evidence does not establish that the appellant has experienced hospitalizations or other severe or unusual impairment due to the service-connected disability adjudicated herein.  In short, the rating criteria for these disabilities contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of his service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.


II.  Service Connection

Initially, the Board notes the appellant does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Again, as stated above, the Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye supra. at 516.

Factual Background

The appellant seeks service-connection for back pain.  On his February 2008 VA compensation claim, he reported "aggravated back pain" since September 20, 1999, and treatment in service.

Service enlistment examination dated December 1998 reflects that the appellant denied recurrent back pain on the medical history portion of that examination.  Clinical evaluation reflects abnormal spine, other musculoskeletal.  The examiner noted a birthmark at the left iliac crest and left hip area, that was not considered disabling.  The examiner found the appellant qualified for service.

Service treatment records show complaint of back pain in September 1999 unrelated to injury.  Report of medical history dated November 1999 reflects that the appellant denied any history of recurrent back pain or any back injury.  Again, the appellant complained of back pain in November 2000 unrelated to trauma.  He was initially assessed with lumbar strain.  On subsequent treatment in November 2000, the assessment was mechanical low back pain.  A four-year history of back pain was reported by the appellant.

VA predischarge examination dated October 2004 reflects complaints of lumbar spine strain.  By history, he sustained lumbar strain 5 years earlier and he has had intermittent low back pain since that time--described as occurring 3 times a week for 4 hours at a time, moving outward from the central spine area.  He reported pain as "aching and burning," rated it 6 on a scale from 1 to 10, and indicated that it occurred spontaneously and went away by itself.  The appellant denied incapacitation, functional impairment, and lost work time.  Examination showed normal posture and gait.  There was no evidence of radiating pain on movement, muscle spasm, tenderness, or abnormal straight leg raises.  Range of motion was normal (flexion 90 degrees, extension 30 degrees, bilateral flexion 30 degrees, and bilateral rotation 30 degrees).  There was no additional limitation based on pain, fatigue, weakness, lack of endurance, or incoordination.  There was no ankylosis or intervertebral disc syndrome.  Neurological examination showed normal motor and sensory function of the lower extremities.  X-ray of the lumbar spine showed no degenerative process or arthritis.  The diagnoses included lumbar spine strain.

Report of separation examination dated October 2007 reflects normal back.

Report of VA examination dated March 2008 reflects no back complaints.  Objectively, there were no neurological abnormalities found.

Report of VA examination dated May 2010 reflects normal gait and neurological findings.  X-ray showed normal vertebral body, disc heights, and normal alignment.  The diagnosis was mechanical low back strain.  The examiner noted that the appellant's service-connected Peyronie's disease and migraine do not cause back pain, and that service connected status post right inguinal hernia repair can mimic and cause some radiation type pains going into the right hip and buttock, contributing to back discomfort although this was not a direct cause of back pain.  The examiner stated that he could not opine on whether there was a direct relationship between the appellant's currently diagnosed back disorder and service because this would be speculative, noting that there are "numerous other items playing into the onset of back discomfort."

Report of VA examination dated September 2010 reflects history of intermittent back pain, with remissions.  Objectively, there was normal posture, head position, and symmetry.  Gait was normal.  Curvature of the spine was normal.  There were no spasms, atrophy, guarding, pain with motion, tenderness, or weakness.  No neurological defects were noted.  The diagnosis was mechanical low back strain with back pain.  The examiner indicated that there was no neurological disorder related to service connected status post right inguinal hernia repair, and that the back disability did not appear to be aggravated by service-connected disability.  He noted that the radiation type symptoms reported by the appellant did not appear to be the typical radiation and distribution symptoms that emanate from the back.

Analysis

The Board finds that the preponderance of the evidence supports service connection for mechanical low back strain.  This disability was incurred in service.

First, the Board finds that the appellant was accepted into service in sound condition.  Although preenlistment examination shows abnormality of the spine, other musculoskeletal system, there was no notation of any back abnormality or problem, such as back pain or mechanical low back strain.  Furthermore, there is no clear and unmistakable evidence to rebut the presumption of soundness on service entry.  Therefore, the theory of service connection based on aggravation of a pre-existing injury or disease is not an appropriate consideration.

Second, the Board finds that competent and credible evidence has been presented showing a low back disorder in service and continuing since service discharge.  Service treatment records show back complaints and a diagnosis for mechanical low back pain.  VA predischarge examination dated October 2004 shows a diagnosis for lumbar spine strain and post service VA examinations dated May and September 2010 reflect diagnoses for mechanical low back strain.  This evidence, coupled with the appellant's report of continuity of low back pain symptoms that had their onset in service, weighs in favor of the claim.

It is noted that the appellant is competent to report back pain.  Layno supra. at 469 (1994); see also Falzone supra. at 405.  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau supra; see Buchanan supra.  Also, the appellant appears credible.  Notably, there are documented back complaints in service and the appellant filed his claim for service connection soon after service discharge.  There is no large gap in time between the in-service reports of back pain and his post service claim for compensation for back disability, which suggests that the appellant is truthful in his account.

With regard to the VA medical opinion dated September 2010 that a determination could not be made without resorting to speculation on whether any currently found back disorder was related to service, the Board finds that this weighs neither for nor against the claim.  See Bloom, supra.  To the extent that the VA examiners have address aggravation of preexisting disability, this evidence has no probative value as it has not been established that the appellant had a preexisting disability upon service entry.

Lastly, we note that the VA examiners diagnosed strain, even though there appeared to be normal findings.  We assume a level of competence on the part of the examiners and that the diagnosis was in fact supported.  Lastly, the Board does not accept that an examiner could not reach a determination regarding onset or relationship to service without resorting to speculation.  The Board shall not remand to cure such defects. The benefit sought on appeal is granted.


ORDER

An increased (compensable) initial evaluation for left varicocele is denied.

Service connection for low back strain is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


